Citation Nr: 0518286	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for low back 
pain with sponylolisthesis and spondylosis, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1997.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in December 2002.  A 
transcript of that hearing is associated with the claims 
file.  

This case was previously before the Board and was remanded in 
July 2003.

Issues not on appeal

In an October 2004 statement (VA Form 21-4138), the veteran 
raised the issues of entitlement to service connection for 
cervical spine (neck) and left arm disabilities.  These 
issues are referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by pain and decreased range of motion with 
additional loss of motion due to weakened movement, excess 
fatigability and incoordination to approximate severe 
limitation of motion.  




CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for low back 
pain with sponylolisthesis and spondylosis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased rating for his service-
connected low back disability.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2002 Statement of the Case (SOC) and 
the March 2005 Supplemental Statement of the Case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, a letter was sent in October 2004, with a copy 
to his representative, which was specifically intended to 
address the requirements of the VCAA.  The letters enumerated 
what the evidence must establish in order to be entitled to 
an increased rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
October 2004 VCAA letter, the RO informed the veteran that VA 
was responsible for getting  "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the October 12, 2004 letter, page 4.  
In addition, the letter notified the veteran that VA will 
make reasonable efforts to get: "Relevant records not held 
by any Federal agency.  This may include records from State 
or local governments, private doctors and hospitals, or 
current or former employers."  Id.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the October 2004 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the October 2004 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the October 12, 2004 letter, page 2.

The Board therefore finds that the October 2004 letter, the 
February 2002 SOC, and the March 2005 SSOC properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claim, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  While one year has 
not passed since the October 2004 VCAA letter, the record 
reflects that in March 2005 the veteran requested that the RO 
forward his claims folder to the Board without waiting for 
the 60-day period to expire.  See statement from veteran, 
dated March 22, 2005.  Therefore, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

One final comment regarding notice is in order.  It is noted 
that while the veteran was provided notice of the VCAA 
following the initial adjudication of this claim (by rating 
decision in October 2001), he has not been prejudiced in any 
manner as a result given the fact that his claim was 
readjudicated by the RO in the March 2005 SSOC following 
issuance of the October 2004 VCAA notice letter.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records and reports of VA examinations, 
which will be described below.  The RO completed the 
development requested in the July 2003 Board remand.  The 
veteran was afforded a VA examination in October 2004.  In 
November 2004, treatment records pertaining to the veteran 
were received from Fort Benning for the period September 2003 
to October 2003.  

There is no indication that there currently exists any 
evidence, which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  The veteran 
testified before the undersigned at a Travel Board hearing in 
December 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board provided the veteran with the new regulatory 
criteria in the March 2005 SSOC.  The representative 
submitted additional argument in May 2005.  Therefore, there 
is no prejudice to the veteran in the Board adjudicating the 
claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

(i.)  The former schedular criteria

The veteran's low back disability is rated under Diagnostic 
Codes 5299-5295.  The use of 5299 indicates that the 
disability is a joint condition not specifically listed in 
the Rating Schedule, and hyphenation with 5295 indicates that 
the disability has been rated as lumbosacral strain.  See 38 
C.F.R. § 4.27 (2004).

Under Diagnostic Code 5295, a 20 percent evaluation requires 
a lumbosacral strain accompanied by muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position; and a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under the former version of the regulations, Diagnostic Code 
5292 [limitation of motion, lumbar spine] provides the 
following ratings: 40% severe; 20% moderate;
10% slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under the former version of the regulations, Diagnostic Code 
5293 [intervertebral disc syndrome] provides a 20 percent 
evaluation for moderate intervertebral disc syndrome with 
recurring attacks, a 40 percent evaluation for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).  

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (from September 23, 2002 to 
September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

This rating criteria was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.

(ii) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  The revised regulations 
provide as follows:

General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
Spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (effective 
from September 26, 2003).  

The current schedule for alternatively evaluating 
intervertebral disc syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60% With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40% With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20%  With incapacitating episodes having a total duration of 
least 2 weeks but less than 4 weeks during the past 12 
months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The intent of the VA rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2004).

Factual background

In a January 2001 rating decision, service connection was 
granted for low back pain with sponylolisthesis and 
spondylosis and a 20 percent evaluation was assigned. The 
rating was based, in part, on VA examination in April 2000 
which revealed range of motion in the lumbar spine as 40 
degrees flexion, 15 degrees extension, 25 degrees rotation 
bilaterally, and 25 degrees lateral flexion bilaterally.  The 
veteran expressed pain starting at 30 degrees flexion, 15 
degrees extension, and 20 degrees rotation and lateral 
flexion bilaterally.  The right lower paraspinal area was in 
spasm and there was mild tenderness over both lower 
paraspinals.  X-rays of the lumbar spine revealed anterior 
sponylolisthesis of L6-S1 and spondylosis of L6.  

VA outpatient treatment records dated in July and August 2001 
show that the veteran was seen on multiple occasions for 
constant low back pain without radiation.  In July 2001, he 
reported that the pain was 8.5 at all times on a 1-10 scale.  
It was not relieved by aspirin or Tylenol.  He was started on 
a five-week program of whole body whirlpool therapy.  General 
conditioning exercises were also incorporated.  

In August 2001, the veteran sought an increased rating for 
low back disability.  

On VA examination in September 2001, the veteran complained 
of constant stiffness in his back and stated that the pain 
was worse first thing in the morning and increased with 
prolonged sitting.  The stiffness loosened as the day went on 
but he had to constantly stretch his back to relieve the pain 
and weakness he felt.  He wore a back brace, which he 
indicated helped when he had to do a lot of driving.  He was 
employed as a bus driver.  

Physical examination showed that the veteran ambulated with a 
steady gait.  He was able to rise on his heels and toes.  He 
could tandem walk.  Inspection of the back revealed no 
postural or fixed abnormalities.  The musculature of the back 
was within normal limits.  There were no neurological 
abnormalities present.  He had some tenderness along the 
lower lumbar region of his back with palpation.  He had noted 
weakness in his lower lumbar spine.  On range of motion 
testing, there was pain with flexion beginning at 45 degrees.  
He was able to forward flex to 65 degrees with moderate 
functional loss due to pain.  Extension was to 20 degrees 
with minimal limitation due to pain.  Lateral flexion 
bilaterally was to 30 degrees with minimal limitation due to 
pain.  Rotation bilaterally was to 30 degrees with moderate 
limitation due to pain.  The diagnosis was spondylosis of L5 
with mild sponylolisthesis at L5-S1 with moderate functional 
loss due to pain.  

During his December 2002 hearing, the veteran reported 
constant pain in his low back.  He indicated that his back 
was stiff and that he had pain on standing for long periods 
of time.  He also reported having intermittent spasms.  He 
indicated that he was receiving regular treatment at the VA.  

A private MRI of the lumbar spine conducted in February 2004 
revealed Grade I anterolisthesis of L5-S1 secondary to pars 
defects with accompanying bilateral L5 intraformaminal nerve 
root abutment.  

On VA examination in October 2004, the veteran reported that 
his back pain was constant and unrelenting.  It was 8 to 9 
out of 10 in intensity.  It always seemed to be worse in the 
morning but was persistent all through the day.  He took 
medications, including Percocet three times a week.  He 
denied any lower extremity radicular symptoms.  He could 
stand and sit for about an hour and then he needed to change 
positions.  He had to lay down every day for a few hours 
because of back pain.  He had difficulty sleeping and had to 
sleep with his knees curled up under him.  He woke up at 4 
a.m. every night with back pain.  The most he could walk was 
two blocks and then he had to stop due to back pain.  

Physical examination revealed that he was unable to walk on 
his toes or heels.  There was some spasm in the paravertebral 
L5-S1 region.  He had reduced range of motion of the spine.  
He could maximally forward flex 45 degrees, complaining of 
pain at that range, extend 0 degrees with pain, lateral flex 
15 degrees bilaterally, right rotate 10 degrees, and left 
rotate 15 degrees.  Straight leg raising on the left at 60 
degrees provoked some discomfort in the left lateral thigh 
and low back.  Sensation was intact to light touch in the 
lower extremities.  The veteran was moderately tender in the 
low back.  X-rays revealed very minimal evidence of 
degenerative disease.  The diagnosis was lumbar strain, with 
sponylolisthesis and minimal degenerative disc disease.  The 
examiner stated that the veteran had additional loss of 
motion due to weakened movement, excess fatigability and 
incoordination of 10 percent during periods of exacerbation.  
During flare-ups and repetitive use, he will have a 10 
percent worsening of his low back symptoms.  The examiner 
commented that the etiology of the degenerative disc disease 
was unknown but that given the very minimal degenerative 
findings it would not be anticipated that they would cause 
symptoms in the absence of sponylolisthesis.  

Analysis

(i)  The former schedular criteria

In reviewing the evidence of record, the Board finds that the 
veteran's disability picture does not meet the criteria for a 
higher evaluation under Diagnostic Code 5295.  In this 
regard, the Board notes that while the October 2004 revealed 
some spasm in the paravertebral L5-S1 region, none of the 
medical evidence of record, including the September 2001 
examination, revealed listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  As 
such, there is no evidence which would warrant a 40 percent 
rating under Diagnostic Code 5295.

The medical evidence, however, does show that range of motion 
of the veteran's low back was moderately reduced on VA 
examination in October 2004.  Specifically, extension was 
recorded as 0 degrees (normal 30 degrees) with decreased 
range of motion also shown in flexion, lateral flexion, and 
rotation.  The examiner stated that the veteran had 
additional loss of motion due to weakened movement, excess 
fatigability and incoordination of 10 percent during periods 
of exacerbation.  A 10 percent worsening of the veteran's 
symptoms was also noted during flare-ups and repetitive use.  
The September 2001 VA also noted moderate functional loss due 
to pain.  Given the additional pain and discomfort on use, 
and the fact that the most recent clinical evaluation showed 
that extension of the low back was limited to 0 degrees, an 
increased rating of 40 percent will be granted under 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292; DeLuca.  This 
is the maximum rating under this code.  

The Board notes that a higher rating is available under 
Diagnostic Code 5293 [intervertebral disc syndrome], however 
this diagnostic requires evidence of primarily neurological 
symptoms.  The presence of such symptoms is not supported by 
the objective medical evidence of record.  For example, the 
September 2001 VA examination indicated that no neurological 
abnormalities were present.  In addition, sensory testing on 
VA examination in October 2004 was normal.  Absent any 
neurological symptomatology, rating the disability under 
Diagnostic Code 5293 is not appropriate.  



(ii)  The current schedular criteria

Under the new criteria, a 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  

The Board notes that ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because 
the veteran is able to move his low back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 40 percent rating is warranted for low back 
pain with sponylolisthesis and spondylosis. 


ORDER

Entitlement to a 40 percent rating for low back pain with 
sponylolisthesis and spondylosis is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  



	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


